Suit between Mildred Scales and Walter Scales involving question of existence of a common law marriage. From an adverse judgment, Mildred Scales appeals.
Affirmed.
The controlling question on this appeal is the sufficiency of the evidence to establish a common law marriage. It was the *Page 696 
view of the Chancellor below that the evidence relied upon by the reputed wife was legally insufficient. We have reviewed the entire record in light of contentions of counsel for the parties, heard oral arguments at the bar of this Court and carefully considered the briefs of counsel, and it is our conclusion that the order challenged on this appeal should not be disturbed. See McClish v. Rankin, 153 Fla. 324, 14 So. 2d 714.
Affirmed.
THOMAS, C.J., and TERRELL, CHAPMAN and SEBRING, JJ., concur.